Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 21-23 are objected to because of the following informalities:  
 	In claims 21-23, the dependency of those claims is improper because they depend on the cancel claim. Should claims 21-23 depend on claim 14?
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweitzer (U.S. Pub. No. 2006/0193099).
 	As to claim 11, Schweitzer discloses, in Figs. 2 and 5, a system to detect a failure in an electric power system, the system comprising: a communication interface to .
Allowable Subject Matter
Claims 1-4, 6-10, 12-18, 20 and 24-25 are allowed over the art of record
	The reasons for allowance were indicated in the previous Office action.
Response to Arguments
Applicant's arguments filed on June 17, 2021 have been fully considered but they are not persuasive:
 	Applicants’ representative, Jared L. Cherry, in the Remarks page 10, asserted “Claim 11, which was found to be allowable, is amended to be presented in independent format”, this is incorrect because the original claim 11 was rejected and was not indicated as the allowed subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/MINH N TANG/Primary Examiner, Art Unit 2867